The ably prepared petition for rehearing herein has received the careful consideration it deserves and the record has been reviewed in the light of it. However, we do not find that any of the points made in the petition were overlooked or misapprehended in the former consideration of the case by this Court. *Page 277 
It may be added that as to the mode of trial, upon which petitioner cites Section 593 of the Code, it was emphasized in the judgment herein that there was a consent order of general reference. Such course came within the express terms of Section 593; and their respective consents thereto waived any rights of either of the parties to any other method of trial. Authority need not be cited for the latter.
The petition is refused.
MR. CHIEF JUSTICE BONHAM, MESSRS. JUSTICES BAKER, FISHBURNE and STUKES and MR. ACTING ASSOCIATE JUSTICE J. STROM THURMOND concur.